As filed with the Securities and Exchange Commission on December 21, 2010 Registration No.333-[ ] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ONEOK, Inc. (Exact name of registrant as specified in its charter) OKLAHOMA 73-1520922 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 100 West Fifth Street Tulsa, Oklahoma 74103 (918) 588-7000 (Address, including zip code and telephone number, including area code, of registrant’s principal executive offices) Thrift Plan for Employees of ONEOK, Inc. and Subsidiaries (Full title of the Plan) JOHN R. BARKER Senior Vice President and General Counsel 100 West Fifth Street Tulsa, Oklahoma 74103 (918) 588-7000 (Name, address and telephone number of agent for service) Copies to: DOUGLAS J. MAY GABLEGOTWALS 100 West Fifth Street, Suite 1100 Tulsa, Oklahoma 74103 (918) 595-4800 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company.)
